DETAILED ACTION
This action is in response to the application filed on 07 July 2021.
Claims 1-9 are under examination 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,088,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,088,448 and is therefore an obvious variant thereof.

Claim 1 of the instant application is directed to  A wireless communication system, said system comprising: a plurality of antennas; a beam-forming network connected via a plurality of array ports to said plurality of antennas and via multiple beam ports to a receiver and configured to separately process signals received by said plurality of antennas from different directions of arrival, said beam-forming network being configured to: beamform a first intermediate signal from first wireless signals arriving at said plurality of antennas from a first direction of arrival and concentrate the first intermediate signal into a beam port of said multiple beam ports; and beamform a second intermediate signal from second wireless signals arriving at said plurality of antennas from a second direction of arrival and concentrate the second intermediate signal into a different beam port of said multiple beam ports; wherein the second wireless signals are multi-path versions of the first wireless signals; and said receiver being configured to combine said first and second intermediate signals into a single data stream.
Claim 1 of the U.S. Patent No. 11,088,448 is directed to A wireless communication system, said system comprising: a plurality of antennas; a beam-forming network connected via a plurality of array ports to said plurality of antennas and via multiple beam ports to a receiver and configured to separately process signals received by said plurality of antennas from different directions of arrival, said beam-forming network being configured to: beamform a first intermediate signal from first wireless signals arriving at said plurality of antennas from a first direction of arrival and concentrate the first intermediate signal into a beam port of said multiple beam ports; and beamform a second intermediate signal from second wireless signals arriving at said plurality of antennas from a second direction of arrival and concentrate the second intermediate signal into a different beam port of said multiple beam ports; wherein the second wireless signals are multi-path versions of the first wireless signals; and said receiver being configured to combine said first and second intermediate signals into a single data stream using maximum ratio combining.
Claim 1 of the present application merely broaden the scope of independent claim 1 of the U.S. Patent No. 11,088,448 by eliminating receiver being configured to combine said first and second intermediate signals into a single data stream using maximum ratio combining.
Dependent claims 2-8 of instant application is rejected for the same reasoning as the independent claim 1. 



It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,088,448. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication 2009/0322608) in view of Lastinger et al. (US Publication 2016/0080047).

With respect to claim 1, Adams teaches A wireless communication system, said system comprising:
 a plurality of antennas; (three element antenna array, Figure 5)
a beam-forming network (beam-former, Figure 5) connected via a plurality of array ports to said plurality of antennas (beam-former is connected to multiple antenna element ports, Paragraph 55) and via multiple beam ports to a receiver (two of the beam ports 11a, 11c are connected to a respective radio transceiver 27a, 27b, Paragraph 55) and configured to separately process signals received by said plurality of antennas from different directions of arrival, (signals are received by antenna elements 7a-7c and transformed to beams that are output via beam ports 11a, 11b, 11c, at the output of the beam-former 8, each beam corresponding to a radiation pattern received by the antenna array 7a-7c. The beam outputs are then transformed by the inverse beam-former 12 to represent the signals originally received by the antenna elements 7a-7c, each signal is processed separately, Paragraph 59) said beam-forming network being configured to:

beamform a first intermediate signal from first wireless signals arriving at said plurality of antennas from a first direction of arrival (first signals is received by antenna elements 7a (first direction) and transformed to beam form, Paragraph 59) and concentrate the first intermediate signal into a beam port of said multiple beam ports; (first signal transformed to beams is output (concentrate) via beam port 11a, Paragraph 59) and

beamform a second intermediate signal from second wireless signals arriving at said plurality of antennas from a second direction of arrival (second signals is received by antenna elements 7b (second direction) and transformed to beam form, Paragraph 59) and concentrate the second intermediate signal into a different beam port of said multiple beam ports; (second signal transformed to beams is output (concentrate) via beam port 11a, Paragraph 59) 

Adams doesn’t teach wherein the second wireless signals are multi-path versions of the first wireless signals; and said receiver being configured to combine said first and second intermediate signals into a single data stream.

Lastinger teaches wherein the second wireless signals are multi-path versions of the first wireless signals; (each antenna of the MIMO antenna receives some version of the same signal, the information content of the various signal versions received by the antennas of the MIMO antenna may be highly similar, paragraph 47) and 

said receiver being configured to combine said first and second intermediate signals into a single data stream. (Receiving, the MIMO antenna may use, for example, a maximum ratio combiner, an optimal linear combiner, selection diversity, or any combination of these methods or other methods for combining the signals from multiple antennas into a single signal, Paragraph 69)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams so that the received signals at each antenna are some version of the same signal as taught by Lastinger. The motivation for combining Adams and Lastinger is to be able to for provide redundancy in order to reduce the effects of noise on transmission and reception.  Reducing the effects of noise permits a wireless device to communicate more reliability.

With respect to claim 6, Adams in view of Lastinger discloses all the claimed subject matter with the exception of explicitly disclosing the wireless signals are within a frequency range of 2.4 Ghz to 2.5 Ghz, and said beam-forming networks are configured to operate directly in the frequency range. However, Adams discloses the transportation of signals without mentioning a specific frequency range of operation. It is not necessary for the system to operate in a specific frequency range. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1,57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since the frequency range is not critical to the system, it would have been obvious to vary the number of frequency range to be any number, including a frequency range of between 2.4 Ghz and 2.5 Ghz. Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the number of frequency range to be any number, including a frequency range of between 2.4 Ghz and 2.5 Ghz as a matter of design choice, for the purpose of at least having a reliable communication system.

With respect to claim 7, Adams in view of Lastinger discloses all the claimed subject matter with the exception of explicitly disclosing the wireless signals are within a frequency range of 4.8 Ghz to 5.8 Ghz, and said beam-forming network is configured to operate directly in the frequency range. However, Adams discloses the transportation of signals without mentioning a specific frequency range of operation. It is not necessary for the system to operate in a specific frequency range. It is generally considered to within the ordinary skill in the art to adjust, vary, select, or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The Burden of showing the criticality is on applicant. In re Mason, 87 F.2d 370, USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. V. U.S., 320 US 1,57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1055); In re Saether, 492 F.2d 849, USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6(CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since the frequency range is not critical to the system, it would have been obvious to vary the number of frequency range to be any number, including a frequency range of between 4.8 Ghz and 5.8 Ghz. Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to vary the number of frequency range to be any number, including a frequency range of between 4.8 Ghz and 5.8 Ghz as a matter of design choice, for the purpose of at least having a reliable communication system.

With respect to claim 9, Adams teaches A method for combining signals from a plurality of beam-forming networks, comprising:
 a plurality of antennas; (three element antenna array, Figure 5)
a beam-forming network (beam-former, Figure 5) connected via a plurality of array ports to said plurality of antennas (beam-former is connected to multiple antenna element ports, Paragraph 55) and via multiple beam ports to a receiver (two of the beam ports 11a, 11c are connected to a respective radio transceiver 27a, 27b, Paragraph 55) and configured to separately process signals received by said plurality of antennas from different directions of arrival, (signals are received by antenna elements 7a-7c and transformed to beams that are output via beam ports 11a, 11b, 11c, at the output of the beam-former 8, each beam corresponding to a radiation pattern received by the antenna array 7a-7c. The beam outputs are then transformed by the inverse beam-former 12 to represent the signals originally received by the antenna elements 7a-7c, each signal is processed separately, Paragraph 59) said beam-forming network being configured to:

beamforming, by a beam-forming network, wireless signals arriving at a plurality of antennas from a first direction of arrival, into first intermediate signals; (first signals is received by antenna elements 7a (first direction) and transformed to beam form, Paragraph 59) and concentrating the first intermediate signals into a beam port connecting the beamforming network to a receiver; (first signal transformed to beams is output (concentrate) via beam port 11a, Paragraph 59) and

beamforming, by the beamforming network, wireless signals arriving at said plurality of antennas from a second direction of arrival, into second intermediate signals (second signals is received by antenna elements 7b (second direction) and transformed to beam form, Paragraph 59) and concentrating the second intermediate signals into a different beam port connecting the beamforming network to the receiver; (second signal transformed to beams is output (concentrate) via beam port 11a, Paragraph 59) 

Adams doesn’t teach wherein the second wireless signals are multi-path versions of the first wireless signals; and processing, by the receiver, said first and second intermediate signals into a single data stream, using maximum ratio combining.

Lastinger teaches wherein the second wireless signals are multi-path versions of the first wireless signals; (each antenna of the MIMO antenna receives some version of the same signal, the information content of the various signal versions received by the antennas of the MIMO antenna may be highly similar, paragraph 47) and 

processing, by the receiver, said first and second intermediate signals into a single data stream, using maximum ratio combining. (Receiving, the MIMO antenna may use, for example, a maximum ratio combiner, an optimal linear combiner, selection diversity, or any combination of these methods or other methods for combining the signals from multiple antennas into a single signal, Paragraph 69)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication 2009/0322608) in view of Lastinger et al. (US Publication 2016/0080047) further in view of Wisman et al. (US Publication 2014/0093054)

With respect to claim 2, Adams in view of Lastinger doesn’t teach a first radio-frequency switching fabric configured to route one of said beam-ports of said beam-forming network to a first input of said receiver according to a detection criterion, said first input being configured to admit the first intermediate signal into said receiver;  and a second radio-frequency switching fabric configured to route one of said beam-ports of said beam-forming network to a second input of said receiver according to a detection criterion, said second input being configured to admit said second intermediate signal into said receiver.

Wisman teaches a first radio-frequency switching fabric configured to route one of said beam-ports of said beam-forming network to a first input of said receiver according to a detection criterion, (a first radio-frequency switching fabric 2103a, capable of routing one of the beam-ports belonging to the first beam-forming network 2101a to a first input 2105in1 of the receiver 2105 according to a detection criterion, Paragraph 67) said first input being configured to admit the first intermediate signal into said receiver; (The first input 2105in1 admits the first intermediate signal 2201inter1 into the receiver 2105, Paragraph 67) and

a second radio-frequency switching fabric configured to route one of said beam-ports of said beam-forming network to a second input of said receiver according to a detection criterion, (a second radio-frequency switching fabric 2103b, capable of routing one of the beam-ports belonging to the second beam-forming network 2101b to a second input 2105in2 of the receiver 2105 according to a detection criterion, Paragraph 67)  said second input being configured to admit said second intermediate signal into said receiver. (The second input 2105in2 admits the second intermediate signal 2201 inter2 into the receiver 2105, Paragraph 67)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams and Lastinger so that a first and second radio-frequency switching fabric is implemented to route beams to receiver as taught by Wisman. The motivation for combining Adams, Lastinger and Wisman is to be able to spread the network traffic across multiple links/connections and therefore producing higher total throughput

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication 2009/0322608) in view of Lastinger et al. (US Publication 2016/0080047) further in view of Srinivasa et al. (US Patent 9,154,969).

With respect to claim 3, Adams in view of Lastinger doesn’t teach the first and second wireless signals conform to an IEEE-802.11 communication standard.

Srinivasa teaches the first and second wireless signals conform to an IEEE-802.11 communication standard. (Each of the input/output ports 526 transits or receives communication signals conforming to a certain communication protocol, such as an IEEE-802.11 Standard, Column 10 lines 50-52) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams and Lastinger so that the first and second wireless signals conform to an IEEE-802.11 communication standard as taught by Srinivasa. The motivation for combining Adams, Lastinger and Srinivasa is to be able to obtain better transmission reliability between a particular transmitter and a particular receiver.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication 2009/0322608) in view of Lastinger et al. (US Publication 2016/0080047) further in view of Zhang et al. (US Publication 2013/0259017).

With respect to claim 4, Adams in view of Lastinger doesn’t teach the first and second wireless signals conform to an IEEE-802.11n communication standard.

Zhang teaches the first and second wireless signals conform to an IEEE-802.11n communication standard. (Signals conforms to the IEEE-802.11n Standard, Paragraph 138) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams and Lastinger so that the first and second wireless signals conform to an IEEE-802.11n communication standard as taught by Zhang. The motivation for combining Adams, Lastinger and Zhang is to be able to obtain better transmission reliability between a particular transmitter and a particular receiver.

With respect to claim 5, Adams in view of Lastinger doesn’t teach the first and second wireless signals conform to an IEEE-802.11ac communication standard.

Zhang teaches the first and second wireless signals conform to an IEEE-802.11ac communication standard. (Signals conforms to the IEEE-802.11ac Standard, Paragraph 104) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams and Lastinger so that the first and second wireless signals conform to an IEEE-802.11n communication standard as taught by Zhang. The motivation for combining Adams, Lastinger and Zhang is to be able to obtain better transmission reliability between a particular transmitter and a particular receiver.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US Publication 2009/0322608) in view of Lastinger et al. (US Publication 2016/0080047) further in view of Li et al. (US Publication 2007/0140177).

With respect to claim 8, Adams in view of Lastinger doesn’t teach wherein said beam-forming network is selected from a group consisting of: (i) a rotman-lens, (ii) a butler-matrix, (iii) a blass-matrix, and (iv) a fixed or passive beam-forming network.

Li teaches wherein said beam-forming network is selected from a group consisting of: (i) a rotman-lens, (ii) a butler-matrix, (iii) a blass-matrix, and (iv) a fixed or passive beam-forming network. (beam-forming network may be Butler matrix, or Blass matrix, or electromagnetic lens of Lunegberg or Rotman type or fixed, Paragraph 26) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Adams and Lastinger so that selecting beam-form network from set of networks as taught by Zhang. The motivation for combining Adams, Lastinger and Zhang is to be able to reduce the number of cross-over single paths.


Conclusion

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472